Citation Nr: 0604158	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  02-08 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left ankle disability.  

2.  Entitlement to a disability rating in excess of 40 
percent for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to March 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2005, the veteran presented testimony before the 
undersigned Veterans' Law Judge.  

The issue of entitlement to a disability rating in excess of 
40 percent for a lumbosacral strain addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left ankle disability is manifested by pain, 
tenderness and limited motion, with no evidence of ankylosis, 
malunion of the os calcis or astragalus, or nonunion or 
malunion of the tibia or fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for a left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are November 2001, August 2004, and November 2004 
letters that notified the veteran of any information and 
evidence needed to substantiate and complete the claims for 
increased ratings.  38 U.S.C.A. § 5103(a); 38 C.F.R.            
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in September 2001.   Thereafter, the RO provided 
notice in November 2001, August 2004, and November 2004.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Dennis E. Karasek, M.D., Peter F. 
Holmes, M.D., Neurosurgical Associates of San Antonio, P.A., 
Sendero Imaging and Treatment Center; and VA examination 
reports dated in December 2001, August 2002, and April 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

Factual Background 

In January 1999, the RO held that service connection was 
warranted for a recurrent left ankle sprain.  In September 
2001, the veteran submitted a claim for an increased 
disability rating.  Accordingly, the veteran was scheduled 
for a VA examination in December 2001.  Subjective complaints 
included pain, weakness, swelling, inflammation, instability, 
locking, fatigue, lack of endurance, and recurrent sprains.  
The veteran alleged that he experienced flare-ups three to 
four times a month.  Upon physical examination, the examiner 
noted a normal gait and that the veteran had no limitation of 
function, with respect to standing and walking.  There was 
mild effusion of the left ankle.  Dorsiflexion was to 15 
degrees and plantar flexion was to 30 degrees.  X-rays 
revealed normal mineralization and well maintained joint 
spaces, without ligamentous laxity.  There was no evidence of 
fractures, osseous abnormalities or soft tissue swelling.  
The veteran was diagnosed as having a recurrent left ankle 
sprain.  The examiner remarked that the effect of the 
veteran's disability on his usual occupation and daily 
activity were minimal.

In August 2002, the veteran was scheduled for an additional 
VA examination.  The veteran alleged that his ankle gave way 
on uneven terrain and that he had fallen on several occasions 
due to twisting of the left ankle.  He also reported that his 
left foot sometimes dropped and dragged and that he 
experienced post-activity ambulation and swelling.  Upon 
examination, gait was antalgic and he did not utilize braces 
or ambulatory aids.  The left ankle was tender to palpation 
over the anterior talofibular ligament.  There was no edema 
or swelling.  Plantar flexion was to 35 degrees and 
dorsiflexion was to 10 degrees.  Internal and external 
rotation were to 30 degrees.  Drawer and tilt test were 
normal.  The veteran was diagnosed as having anterior 
talofibular ligament strain, recurrent chronic, subjective 
left ankle, without clinical instability.

In April 2004, the veteran reported for a VA examination.  
His subjective complaints included twisting, giving way, lack 
of endurance, and swelling.  He denied buckling, locking, 
fatigued, impaired coordination, and weakness.  Upon 
examination, there was no edema, stiffness or swelling.  
There was tenderness to palpation behind the lateral 
malleolus with flexion, eversion, and dorsi-extension.  
Plantar flexion and dorsiflexion were to 20 degrees.  The 
examiner was unable to elicit any fatigue, weakness, lack of 
endurance, or impaired coordination.  X-rays revealed no 
gross abnormality.  The veteran was diagnosed as having 
peroneal tendinitis, left ankle, without subluxation or 
instability.  

In September 2005, the veteran presented testimony before the 
undersigned Veterans' Law Judge.  He testified that his 
symptoms included pain, swelling and weakness.  The veteran 
utilized a brace.  As to missing any days from work, the 
veteran submitted that this was primarily due to his back 
disability.  The veteran also testified that his ankle 
disability had been about the same since his last VA 
examination.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

Analysis

The veteran's service-connected left ankle disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A maximum 20 
percent rating is assigned for marked range of motion 
impairment.

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for the veteran's left ankle 
disability is not warranted under Diagnostic Code 5271.  As 
set forth above, a rating of 20 percent is the maximum rating 
available under this code.  

The Board has considered the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including whether there is a 
basis for assigning a rating in excess of 20 percent due to 
additional limitation of motion resulting from pain or 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Yet, as 
the veteran already receives the maximum rating for 
limitation of ankle motion, there is no basis for a higher 
rating based on these factors.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  As a result, the Board finds that the 
criteria set forth in Diagnostic Code 5271 do not provide a 
basis to assign a rating in excess of the currently assigned 
20 percent for the veteran's service-connected left ankle 
disability.

There are other diagnostic codes that potentially relate to 
impairment of the ankle; the veteran is entitled to be rated 
under the code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
reviewing these alternative provisions, however, the Board 
can find no basis on which to assign a rating in excess of 20 
percent.  For example, there is no evidence of ankylosis 
ratable under Codes 5270 and 5272 (2004).  Ankylosis is 
defined as "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  In this case, the evidence of record shows that the 
veteran has never exhibited ankylosis of the left ankle, and 
he does not contend that his ankle is ankylosed.  
Consequently, the Board finds that the provisions pertaining 
to ankylosis to not warrant a rating in excess of 20 percent.

The Board also find that the veteran's left ankle disability 
is not manifested by malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273 (2005); nonunion or 
malunion of the tibia or fibula, ratable under Diagnostic 
Code 5262 (2004); or of astragalectomy residuals ratable 
under Diagnostic Code 5274 (2005).  Indeed, repeated VA 
medical examinations, including X-ray studies, have been 
negative for any such findings.  Thus, these provisions do 
not provide a rating in excess of 20 percent for the 
veteran's right ankle disability.

In light of the veteran's assertions, the assignment of an 
extraschedular rating was also considered in this case under 
38 C.F.R. § 3.321(b)(1).  The record, however, record 
contains no probative evidence that the veteran's service-
connected left ankle disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left ankle disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
rating in excess of 20 percent for the veteran's left ankle 
disability.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for a left ankle 
sprain is denied.  


REMAND

The veteran alleges entitlement to a disability rating in 
excess of 40 percent for a lumbosacral strain.

In September 2005, the veteran testified that he had 
undergone back surgery earlier that month.  The Board notes, 
however, that although the surgical report has been included 
in the record, the only other records date back from 2004.  
Accordingly, a remand is appropriate in order to secure these 
records, in order to ensure the proper development of the 
matter.  Additionally, once these records have been 
associated with the claims folder the RO should schedule the 
veteran for an additional VA examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all necessary 
steps to obtain treatment records from 
March 2004.  
  
2.  The veteran should be provided a VA 
orthopedic examination to determine the 
current severity of the lumbosacral 
strain.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examination should include range of 
motion studies and commentary as to the 
extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.

3.  After completing the above 
development, the RO should again address 
the veteran's appeal for an increased 
evaluation for a lumbosacral strain.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


